EXHIBIT 10.2
 
AMENDMENT AND RESTATEMENT AGREEMENT
dated as of JUNE 30, 2016
among
VML US FINANCE LLC,
as Borrower,
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO
and
BANK OF CHINA LIMITED, MACAU BRANCH,
as Administrative Agent and Collateral Agent
___________________________________________
BANK OF CHINA LIMITED, MACAU BRANCH, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA (MACAU) LIMITED, BANK OF AMERICA, N.A.,
BANK OF COMMUNICATIONS CO., LTD. MACAU BRANCH,
BARCLAYS BANK PLC and GOLDMAN SACHS BANK USA,
as New Initial Term Loan Global Coordinators and New Initial Term Loan Lead
Arrangers,


OVERSEA-CHINESE BANKING CORPORATION LIMITED and UNITED OVERSEAS BANK LIMITED,
as New Initial Term Loan Senior Managers,


SUMITOMO MITSUI BANKING CORPORATION, BNP PARIBAS HONG KONG BRANCH,
WING LUNG BANK LTD., MACAU BRANCH,  BANCO NACIONAL, ULTRAMARINO, S.A., DBS BANK
LTD.,
THE BANK OF NOVA SCOTIA, CITIBANK, N.A., HONG KONG BRANCH, TAI FUNG BANK
LIMITED,
FIRST COMMERCIAL BANK MACAU BRANCH, BANK SINOPAC COMPANY LIMITED, MACAU BRANCH
and
E.SUN COMMERCIAL BANK, LTD., HONG KONG BRANCH
as New Initial Term Loan Managers
____________________________________________



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 30, 2016 (this
“Amendment”), among VML US FINANCE LLC, a Delaware limited liability company
(the “Borrower”), VENETIAN MACAU LIMITED, a Macau corporation (the “Company”),
the other GUARANTORS party hereto, the LENDERS party hereto and BANK OF CHINA
LIMITED, MACAU BRANCH, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) under the Amended and Restated Credit Agreement, dated
as of March 31, 2014 (as amended by the 2015 Joinder Agreement and as otherwise
amended prior to the date hereof, the “2014 Credit Agreement”), among the
Borrower, the Company, the Lenders party thereto from time to time and the
agents, arrangers, coordinators and bookrunners party thereto.
A.          Pursuant to the 2014 Credit Agreement, the Lenders have extended
credit to the Borrower in an approximate aggregate amount equal to
$5,386,828,593, consisting of (i) the Dollar Equivalent (such capitalized term
and other capitalized terms used in these recitals have the meanings given in
Section 1 below) of $2,386,828,592.94 initial aggregate principal amount of
Extended Initial Term Loans (as defined in the 2014 Credit Agreement) (the
“Existing Extended Initial Term Loans”), (ii) the Dollar Equivalent of
$1,000,000,000 initial aggregate principal amount of Series A New Term Loans
(the “Series A New Term Loans” and, together with the Existing Extended Initial
Term Loans, the “Existing Term Loans”) and (iii) up to  $2,000,000,000 aggregate
principal amount of Revolving Loan Commitments (as defined in the 2014 Credit
Agreement), in each case as of the 2014 Restatement Date.
B.          The Borrower has requested that the 2014 Credit Agreement be amended
and restated in the form of the Second Amended and Restated Credit Agreement
attached hereto as Annex A (the 2014 Credit Agreement, as so amended and
restated, being referred to as the “Amended Credit Agreement”) to modify the
terms and conditions of the 2014 Credit Agreement to, among other things, allow
the Borrower to (a) extend the final maturity and the scheduled amortization
payment dates of the Existing Term Loans of the existing Lenders consenting
hereto, (b) provide additional term loans under the Amended Credit Agreement in
an aggregate principal amount equal to the Dollar Equivalent of $1,000,000,000
and (c)  make certain other changes to the 2014 Credit Agreement.
C.          Upon the 2016 Restatement Date, the outstanding Existing Term Loans
of each Lender that consents to this Amendment (each an “Extending Initial Term
Lender”) by executing and delivering to the Administrative Agent (or its
counsel), on or prior to 5:00 p.m., Hong Kong time, on June 30, 2016 (the
“Delivery Time”), a signature page to this Amendment will be converted into
Extended Initial Term Loans (each Lender with an outstanding Existing Term Loan
that does not so consent being referred to herein as a “Declining Initial Term
Lender”).
Accordingly, the parties hereto hereby agree as follows:
2

--------------------------------------------------------------------------------

SECTION 1.             Defined Terms.  All capitalized terms used but not
defined herein shall have the meanings given to them in the Amended Credit
Agreement.  As used in this Amendment, the following term has the meaning
specified below:
“Authorized Officer” means, relative to any Loan Party, those of its officers,
directors, attorneys, general partners or managing members (as applicable) or
those of the officers of the general partners or managing members (as
applicable) whose signatures and incumbency shall have been certified to the
Administrative Agent, the Lenders and the Issuing Lenders pursuant to
Section 7(b) hereof.
SECTION 2.             Amendment and Restatement of the 2014 Credit Agreement;
Execution of the Amendment.  (a) Effective as of the 2016 Restatement Date, the
2014 Credit Agreement is hereby amended and restated in the form of Annex A
hereto, showing additions in blue with underline, deletions in red with
strikethrough and relocations in green with underline or strikethrough, as
applicable.  The Administrative Agent is hereby directed and authorized to date
the Amended Credit Agreement as of the 2016 Restatement Date.
(b)          Effective as of the 2016 Restatement Date, (x) the exhibits set
forth as Exhibits A‑1, A-2, A-3, B-1, B-2, B-3, C-2, C-3, D-1, D-2, E-4, E-12,
E-13, E-14-I, E-14-II, E-14-III, E-14-IV, H-1, H-2, L-1, L-2, P, Q, R, U, V and
W in the instrument delivered pursuant to Section 7(j) of this Amendment
(collectively, the “Amended Exhibits”) shall be inserted into the exhibits to
the Amended Credit Agreement and replace the existing Exhibits A‑1, A-2, A-3,
B-1, B-2, B-3, C-2, C-3, D-1, D-2, E-4, E-12, E-13, E-14-I, E-14-II, E-14-III,
E-14-IV, H-1, H-2, L-1, L-2, P, Q, R, U, V and W, respectively, and (y) the
exhibits E-1-I, E-1-II, E-1-III, E-3-I, E-3-II, E-5, E-6-I, E-6-II, E-6-III,
E-7, E-8, E-9, E-10-I, E-10-II, E-11, E-15, O and T to the 2014 Credit
Agreement, each as in effect immediately prior to the 2016 Restatement Date,
shall continue to be the exhibits E-1-I, E-1-II, E-1-III, E-3-I, E-3-II, E-5,
E-6-I, E-6-II, E-6-III, E-7, E-8, E-9, E-10-I, E-10-II, E-11 (broken out as
E-11-I, E-11-II and E-11-III), E-15, O and T, respectively, to the Amended
Credit Agreement.
(c)          Effective as of the 2016 Restatement Date, (x) the schedules set
forth as Schedules 1A, 1B, 1C, 1D, 2.1, 5.2, 5.5, 5.13, 5.16B, 5.17B, 7.1, 7.2,
7.3, 7.5, 7.7, 7.10(ii), 7.10(xix) and 10.9 in the instrument delivered pursuant
to Section 7(j) of this Amendment (collectively, the “Amended Schedules”) shall
be inserted into the schedules to the Amended Credit Agreement and replace the
existing Schedules 1A, 1B, 1C, 1D, 2.1, 5.2, 5.5, 5.13, 5.16B, 5.17B, 7.1, 7.2,
7.3, 7.5, 7.7, 7.10(ii), 7.10(xix) and 10.9, respectively and (y) the schedules
set forth as Schedules 1E and 1F in the instrument delivered pursuant to Section
7(j) of this Amendment (collectively, the “New Schedules”) shall be inserted
into the schedules to the Amended Credit Agreement.
(d)          Bank of China Limited, Macau Branch is hereby directed by the
undersigned Lenders to enter into, in the relevant capacity as Administrative
Agent or Collateral Agent, as applicable, the Loan Documents set forth in clause
(b) of Section 7  and Section 9 hereof and to take such other actions as may be
necessary or reasonably requested by the Loan Parties to give effect to the
transactions contemplated by this Amendment, the Amended Credit Agreement and
such other Loan Documents.  The undersigned Lenders further consent to (and
direct the Administrative Agent and the Collateral Agent, as applicable, to
consent to, on behalf
3

--------------------------------------------------------------------------------

of the Secured Parties) the termination of or entry into (or the amendment to or
amendment and restatement or reaffirmation of) any Loan Document by the
Administrative Agent or the Collateral Agent, as applicable, deemed necessary or
reasonably requested by the Loan Parties to release, perfect or continue the
perfection (with the applicable priority) of the liens securing the Obligations.
SECTION 3.             Existing Term Loans.  Subject to the terms and conditions
set forth herein and in the Amended Credit Agreement, as of the 2016 Restatement
Date, each Extending Initial Term Lender agrees that its Existing Term Loan will
be modified to become an Extended Initial Term Loan of like outstanding
principal amount and in the same currency.  The Existing Term Loans of each
Declining Initial Term Lender shall remain outstanding as Non-Extended Initial
Term Loans.  The Interest Periods and Adjusted Eurodollar Rates or HIBOR Rates,
as applicable, in effect for the Existing Term Loans immediately prior to the
2016 Restatement Date shall remain in effect for the Non-Extended Initial Term
Loans and the Extended Initial Term Loans resulting from the effectiveness of
this Amendment on the 2016 Restatement Date, notwithstanding any contrary
provision of Section 2.2 of the 2014 Credit Agreement or the Amended Credit
Agreement.
SECTION 4.             New Initial Term Loans.  (a) Each Person that submits a
signature page hereto as a New Initial Term Lender (the “New Initial Term
Lenders”) hereby agrees to provide its respective commitment as set forth on
Schedule A annexed hereto (the “New Initial Term Commitments”) to make a term
loan on the 2016 Restatement Date in the amount of such New Initial Term
Commitment (the “New Initial Term Loans”), on the terms and subject to the
conditions set forth in this Amendment and the Amended Credit Agreement. As of
the 2016 Restatement Date, each New Initial Term Lender, to the extent not
already a Lender, will become a Lender under the Amended Credit Agreement.
(a)          Each New Initial Term Lender (i) confirms that it has received a
copy of the Amended Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement and the other Loan Documents; (iii) appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Amended Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Amended Credit Agreement are required to be performed by it
as a Lender.
SECTION 5.            Fees.  (a) The Borrower agrees to pay to the
Administrative Agent, on the 2016 Restatement Date,  for the account of each
Extending Initial Term Lender that transmits its executed counterpart of this
Amendment, indicating its consent hereto, to the Administrative Agent on or
prior to the Delivery Time (a “Consenting Extending Initial Term Lender”), an
extension fee in an amount equal to 0.50% of the aggregate principal amount of
the
4

--------------------------------------------------------------------------------

Existing Term Loans which will constitute Extended Initial Term Loans, held by
such Extending Initial Term Lender as of the 2016 Restatement Date.
(a)          Borrower agrees to pay to the Administrative Agent, on the 2016
Restatement Date, for the account of each New Initial Term Lender, an upfront
fee in the amount set forth opposite the name of such New Initial Term Lender on
Schedule B annexed hereto.
(b)          Borrower agrees to pay to the Administrative Agent, on the 2016
Restatement Date, for the account of each Consenting Extending Initial Term
Lender that is also a New Initial Term Lender, an additional fee in the amount
set forth opposite the name of such Lender on Schedule C annexed hereto.
SECTION 6.             Representations and Warranties. To induce the other
parties hereto to enter into this Amendment, each of the Company and the
Borrower represents and warrants to each of the other parties hereto, that: (a)
the representations and warranties set forth in Section 5 of the Amended Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date and (b) after giving effect to this Amendment, no Event of Default
or Potential Event of Default has occurred and is continuing.
SECTION 7.             Conditions to the Occurrence of the 2016 Restatement
Date.  The Amended Credit Agreement shall become effective as of the first date
(the “2016 Restatement Date”) that each of the following conditions have been
satisfied:
(a)          This Amendment has become effective pursuant to Section 9 below.
(b)          Delivery to the Collateral Agent of (i) the amendment to or
modification of each of the Foreign Security Agreements set forth on Schedule D
hereto (as in effect immediately prior to the 2016 Restatement Date) and (ii)
each of the Foreign Security Agreements set forth on Schedule E hereto, in each
case, dated on or before the 2016 Restatement Date, duly executed and delivered
by an Authorized Officer of the applicable Loan Party and, to the extent
required, notarized, stamped and in appropriate form for filing with the
government of Macau SAR.
(c)          The Administrative Agent shall have received, with respect to each
Loan Party, (i) copies of the Organizational Documents of such Person, certified
by the Secretary of State or functional equivalent of its jurisdiction of
organization if such certification is generally available dated a recent date
prior to the 2016 Restatement Date and in each other case, by such Person’s
secretary or assistant secretary, including the Usufruct Agreements in respect
of the Loan Parties organized under the laws of Macau SAR, to the extent
applicable; (ii) signature and incumbency certificates of the officers of such
Person executing the Loan Documents being executed on or prior to the 2016
Restatement Date to which it is a party; (iii) resolutions of the Shareholders
General Meeting and Declarations from the Directors or resolutions of the Board
of Directors or sole member, as applicable, of such Person approving and
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents being executed or
5

--------------------------------------------------------------------------------

amended or amended and restated on or prior to the 2016 Restatement Date to
which it is a party, certified as of the 2016 Restatement Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; and (iv) to the extent available, a good standing certificate from
its jurisdiction of organization and a certificate or other evidence of good
standing as to payment of any applicable franchise or similar taxes from the
appropriate taxing authority of such jurisdiction, or, in the case of each Macau
corporation, certificates issued by each of the Macau Companies Registry, the
Courts of Macau SAR and the Tax Department of Macau SAR (together with an
English translation) confirming that such Person exists and that no bankruptcy
or other proceedings customarily covered by such certificates have been filed
against such Person and such Person is in good standing as to payment of any
taxes levied by the Tax Department of Macau SAR, each dated a recent date prior
to the 2016 Restatement Date.
(d)          The Administrative Agent shall have received copies of written
opinions of (i) Simpson Thacher & Bartlett LLP, counsel for the Loan Parties,
and (ii) Sá Carneiro & Pinheiro Torres, Macau counsel for the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent, the
Arrangers and their respective counsel, dated as of the 2016 Restatement Date
and setting forth substantially the matters in the opinions designated in
Exhibits H‑1 and H‑2 of the Amended Exhibits, respectively, and as to such other
matters as the Administrative Agent or any Arranger may reasonably request.  The
Company hereby acknowledges and confirms that it has requested such counsel to
deliver such opinions to the Lenders.
(e)          The Borrower shall have paid (or irrevocably directed the
Administrative Agent to pay) to the Arrangers and the Administrative Agent, for
distribution (as appropriate) to the Lenders, the fees payable on the 2016
Restatement Date referred to in Section 5 hereof and subsection 2.3 of the
Amended Credit Agreement and all other costs, expenses and fees owing to any
Arranger or any Agent.
(f)          The Lenders shall have received a Financial Condition Certificate
from the Company dated the 2016 Restatement Date, substantially in the form of
Exhibit C-3 of the Amended Exhibits and with appropriate attachments and
otherwise reasonably satisfactory to the Arrangers and the Administrative Agent,
demonstrating that, after giving effect to the transactions contemplated by this
Amendment and the other Loan Documents, the Loan Parties taken as a whole will
be Solvent.
(g)          The government of Macau SAR shall have approved the entry by the
Company into this Amendment and the Amended Credit Agreement or, if such
approval has not been granted, the Arrangers and the Borrower shall have
reasonably agreed to any amendments necessary to receive such approval and,
after giving effect to any such amendments, this Amendment and the Amended
Credit Agreement shall be in form and substance reasonably satisfactory to the
Arrangers and the Borrower.
(h)          The Administrative Agent shall have received a letter from
Corporate Services Company or any other Person reasonably satisfactory to the
Arrangers consenting to, or confirming, its appointment by each Loan Party in
each case in form and substance acceptable to
6

--------------------------------------------------------------------------------

the Arrangers, as each such Person’s agent to receive service of process in New
York, New York.
(i)          The Administrative Agent shall have received all Term Loan Notes
requested by New Initial Term Lenders (which requests, if any, shall have been
made at least five Business Days prior to the 2016 Restatement Date) executed by
the Borrower.
(j)          Each Amended Exhibit, Amended Schedule and New Schedule shall have
been agreed between all of the Arrangers and the Borrower, as evidenced by an
instrument executed by the Administrative Agent and the Borrower and attaching
the agreed form of each such Exhibit and Schedule.
SECTION 8.             Reaffirmation.  Each of the Borrower and the Guarantors,
by its signature below, hereby (a) confirms (except as contemplated by Section
10(e) below) its respective guarantees, pledges and grants of security
interests, as applicable, under each of the Loan Documents (as amended, amended
and restated or entered into as contemplated hereby) to which it is a party, and
agrees that, notwithstanding the effectiveness of this Amendment or the Amended
Credit Agreement, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall continue to accrue to
the benefit of the Lenders and the Secured Parties and (b) confirms that all of
the representations and warranties made by it contained in the Amended Credit
Agreement and each of the other Loan Documents (as amended, amended and restated
or entered into as contemplated hereby) are true, correct and complete in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date.
SECTION 9.             Effectiveness of this Amendment. The Administrative Agent
is hereby directed and authorized to date this Amendment, and this Amendment
shall become effective on such date (the “2016 Amendment Agreement Effective
Date”), upon receipt by the Administrative Agent (or its counsel) of
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) the Guarantors, (iii) the Requisite Lenders, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) each Extending Initial Term
Lender and (vii) each New Initial Term Lender.
SECTION 10.          Effect of Restatement.  (a) The Amended Credit Agreement
shall, except as otherwise expressly set forth therein, supersede the 2014
Credit Agreement from and after the 2016 Restatement Date with respect to the
transactions under the Amended Credit Agreement and with respect to the Term
Loans outstanding under the 2014 Credit Agreement as of the 2016 Restatement
Date.  All references in the other Loan Documents to the 2014 Credit Agreement
shall be deemed to refer without further amendment to the Amended Credit
Agreement.
(b)          Except as expressly provided herein or in the Amended Credit
Agreement, neither this Amendment nor the effectiveness of the Amended Credit
Agreement shall extinguish the Obligations for the payment of money outstanding
under the 2014 Credit Agreement or discharge or release the lien or priority of
any Loan Document or any other security therefor or any guarantee thereof, and
the liens and security interests in favor of the Collateral Agent for the
7

--------------------------------------------------------------------------------

benefit of the Secured Parties securing payment of the Obligations are in all
respects continuing and in full force and effect with respect to all
Obligations.  Nothing herein contained shall be construed as a substitution or
novation, or a payment and reborrowing, or a termination, of the Obligations
outstanding under the 2014 Credit Agreement or instruments guaranteeing or
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith.  Except as
expressly provided herein (including, without limitation Section 10(e) below) or
in the Amended Credit Agreement, nothing in this Amendment, the Amended Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrower under the 2014 Credit
Agreement or the Borrower or any other Loan Party under any Loan Document from
any of its obligations and liabilities thereunder, and such obligations are in
all respects continuing with only the terms being modified as provided in this
Amendment and in the Amended Credit Agreement.
(c)          The 2014 Credit Agreement and each of the other Loan Documents
shall remain in full force and effect, until and except as modified hereby. 
This Amendment shall constitute a Loan Document for all purposes of the 2014
Credit Agreement and the Amended Credit Agreement.
(d)          Notwithstanding anything to the contrary in the Amended Credit
Agreement, on and after the 2016 Restatement Date, none of the Loan Parties
shall be required to renew, amend or otherwise maintain effectiveness of, or be
in compliance with the terms and conditions of, the Gaming Concession Consent or
the Land Concessions Consent or (to the extent they imply the effectiveness of
the Gaming Concession Consent or the Land Concessions Consent) the Land Security
Assignment between the Collateral Agent and the Company or the Land Security
Assignment between the Collateral Agent and the Cotai Subsidiary.
(e)          On or prior to the 2016 Restatement Date, (i) the Collateral Agent
shall deliver to the Borrower the original Livranças and Livranças Side Letter
under (and as defined in) the 2014 Credit  Agreement, marked “cancelled”, and
(ii) each Power of Attorney executed (and as defined) under the 2015 Joinder
Agreement shall be revoked and terminated.
SECTION 11.          Notices.  All notices hereunder shall be given in
accordance with the provisions of Section 10.9 of the Amended Credit Agreement.
SECTION 12.          Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
SECTION 13.          Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
LOAN PARTY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN THE CONSENTS), OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY
8

--------------------------------------------------------------------------------

AND CITY OF NEW YORK OR ANY COMPETENT COURT OF MACAU SAR.  BY EXECUTING AND
DELIVERING THIS AMENDMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SUBSECTION 10.9 OF THE AMENDED CREDIT AGREEMENT OR TO SUCH
PERSON’S AGENT FOR SERVICE OF PROCESS SET FORTH IN SUBSECTION 10.18B OF THE
AMENDED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (E) AGREES THAT LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION; AND
(F) AGREES THAT THE PROVISIONS OF THIS SECTION 13 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
SECTION 14.          Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Arrangers for their reasonable and documented
out-of-pocket expenses incurred in connection with this Amendment, including the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent and the Arrangers.
SECTION 15.          Counterparts.  This Amendment may be executed in
counterparts and by different parties hereto on different counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
9 hereof.  Delivery of an executed signature page to this Amendment by facsimile
or other electronic method of transmission shall be effective as delivery of a
manually signed counterpart of this Amendment.
SECTION 16.          Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
SECTION 17.          Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS AMENDMENT.  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction,
9

--------------------------------------------------------------------------------

including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Amendment and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 17
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AMENDMENT
OR ANY OF THE OTHER LOAN DOCUMENTS.  In the event of litigation, this Amendment
may be filed as a written consent to a trial by the court.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 
VML US FINANCE LLC, as Borrower
                       
By:
/s/ Chum Kwon Lock Grant
     
Name:
Chum Kwan Lock Grant
     
Title:
Borrower Designated Officer
 



 
[Signature Page to Amendment and Restatement Agreement]
 

--------------------------------------------------------------------------------

 

 
VENETIAN MACAU LIMITED
                       
By:
/s/ Chum Kwan Lock Grant
     
Name:
Chum Kwan Lock Grant
     
Title:
Director
                       
VENETIAN COTAI LIMITED
                       
By:
/s/ Chum Kwan Lock Grant
     
Name:
Chum Kwan Lock Grant
     
Title:
Director
                       
VENETIAN ORIENT LIMITED
                       
By:
/s/ Chum Kwan Lock Grant
     
Name:
Chum Kwan Lock Grant
     
Title:
Director
 



 
[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

 

 
BANK OF CHINA LIMITED, MACAU BRANCH,
as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Lender and
a Lender
                       
By:
/s/ Wong Iao Kun
     
Name:
Wong Iao Kun
     
Title:
Deputy Director of Credit Administration Department
 






[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

 